Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2008

White v. Comm of PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3897




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"White v. Comm of PA" (2008). 2008 Decisions. Paper 1656.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1656


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-87                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 07-3897


                       KARL WHITE, on his own behalf and on
                        behalf of all others similarly situated,
                                                   Appellant

                                           v.

         COMMONWEALTH OF PENNSYLVANIA; DISTRICT ATTORNEY
              JOHN DOE; DAVE SIQISMONTI, Public Defender,
                 Individually and in their Official Capacities


                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 07-cv-02773)
                   District Judge: Honorable Thomas N. O’Neill, Jr.


         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 20, 2007


            Before: BARRY, CHAGARES and NYGAARD, Circuit Judges

                           (Opinion filed: January 30, 2008)


                                       OPINION


PER CURIAM

    Appellant, Karl White, filed a complaint pursuant to 42 U.S.C. § 1983 alleging
constitutional violations arising from his arrest and subsequent criminal prosecution in the

Delaware County Court of Common Pleas.1 Specifically, White claimed that he had been

arrested without probable cause, unlawfully searched, made to appear before a Magistrate

Judge without counsel, and detained pursuant to an erroneous finding of probable cause.

The complaint named as defendants the Commonwealth of Pennsylvania, District

Attorney John Doe, and Public Defender Dave Siqismonti. In his prayer for relief, White

sought: (1) a declaration that the acts described in the complaint were unconstitutional

(Compl. at ¶ 36); (2) a “preliminary and permanent injunction” ordering the

Commonwealth to appoint counsel at magistrate hearings, to release him from custody, to

direct public defenders to comport with the rules of professional conduct and to

“immediately stop acting in concert and or participating with the Commonwealth agents

to deny their clients their civil rights” (Compl. at ¶ 37); and (3) one million dollars in

compensatory damages, (Compl. at ¶ 38).2

       On September 20, 2007, the District Court entered an order dismissing the

complaint pursuant to Younger v. Harris, 401 U.S. 37 (1971), because White’s case was

ongoing in the Court of Common Pleas. See 28 U.S.C. § 1915(e)(2)(B)(I). The present


   1
     This action was originally initiated by Karl White, Deen Jones and Anthony Cooper.
On September 4, 2007, the District Court granted Jones’s and Cooper’s requests to
withdraw from the case.
   2
      On September 4, 2007, White filed a petition for “emergency equitable power relief”
in which he asked the District Court to grant his request for injunctive relief before his
criminal trial took place on December 10, 2007. The District Court did not take action on
this petition.

                                               2
appeal followed.

        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We will

dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(I). First, to the extent that

White sought to enjoin his criminal prosecution, the District Court’s abstention was

proper. Younger abstention is required where there are continuing state proceedings that:

(1) are judicial in nature; (2) implicate important state interests; and (3) afford an

adequate opportunity for presentation of the constitutional claims. See Anthony v.

Council, 316 F.3d 412, 418 (3d Cir. 2002). All three predicate requirements were met in

this case. White’s criminal trial was pending in state court at the time he filed this action,

the state has a long-recognized important interest in enforcing its own criminal laws, and

White could have challenged the constitutionality of his arrest, detention, and

representation at his criminal trial. Moreover, the extraordinary circumstances envisioned

by Younger were not present here. See Port Auth. Police Benev. Ass’n, Inc. v. Port Auth.

of N.Y. & N.J. Police Dep’t, 973 F.2d 169, 176 (3d Cir. 1992).

        Furthermore, to the extent that White sought release from custody, his sole federal

remedy is a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Finally, to the extent that White was asking the District Court to issue an edict to all

Commonwealth public defenders, such a request is clearly not cognizable under Section

1983.

        Accordingly, we will dismiss the appeal under 28 U.S.C. § 1915(e)(2)(B)(I). We



                                               3
will deny White’s motion under Federal Rules of Civil Procedure 15(a) and 19(a) to

amend the complaint, as those rules govern the procedure in the United States district

courts, not the courts of appeals.3 See Fed. R. Civ. P. 1. We will deny as moot White’s

requests to appoint counsel.




   3
       White also submitted to this Court a “motion to amend caption” which, despite its
title, likewise sought leave to amend the complaint. As noted above, this Court may not
consider a motion to amend the complaint pursuant to Federal Rules of Civil Procedure
15. See Fed. R. Civ. P. 1.

                                            4